Citation Nr: 1610942	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  04-04 156	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal ulcer, evaluated as 10 percent disabling prior to January 6, 2003, and as 20 percent thereafter

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Jeany C. Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

A transcript of the Veteran's testimony before the undersigned Veterans Law Judge sitting at Montgomery, Alabama, in December 2007 is on file. 

The case was remanded in February 2008 to obtain private clinical records and records of the Social Security Administration (SSA), and to adjudicate the claim for service connection for hypertension on the basis of whether new and material evidence had been received to reopen that claim.  

A March 2010 Board decision (1) denied service connection for diminished eyesight; (2) denied reopening of a claim for service connection for hypertension; and (3) denied a rating in excess of 10 percent for a duodenal ulcer. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court entered a memorandum decision in November 2011 affirming the Board's denial of service connection for diminished eyesight and denying reopening of the claim for service connection for hypertension.  However, the Court vacated the Board's denial of a rating in excess of 10 percent for a duodenal ulcer and remanded that issue to the Board for further adjudication.  

The Board remanded the appeal in July 2012 observing that the Veteran's only service-connected disability is his duodenal ulcer disease, rated 10 percent disabling, but that in light of the contents of the Veteran's October 2008 VA Form 21-4138, Statement in Support of Claim, he appeared to be raising the issue of entitlement to a TDIU rating due to that service-connected disability.  Since the TDIU issue was being raised during the adjudicatory process of the duodenal ulcer claim, it was inferred as part of the claim for increase for that underlying disability and, with the increased rating claim, was remanded for additional development.  See generally Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

Thereafter a March 2015 rating decision granted an increase from 10 percent to 20 percent for the service-connected duodenal ulcer disease as of January 6, 2003.  The matter of entitlement to a TDIU rating was addressed in a March 2015 Supplemental Statement of the Case (SSOC).  

In VA Form 21-4138, Statement in Support of Claim, of September 2015 the Veteran requested that his case be advanced on the docket, although there is no indication that a copy of this correspondence had been sent to the Veteran's attorney.  However, at this time there is no need for the Board to address this motion inasmuch as the Board is hereby taking action to remand the case.  

In October 2015 the Veteran's attorney submitted argument together with additional evidence.  This was after the most recent Supplemental Statement of the Case (SSOC).  However, initial RO consideration of this evidence was not waived.  Generally see 38 C.F.R. §§ 19.31, 20.800, 20.1302.  

38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or representative is presumed in cases when the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  

Thus, given the date of the March 2010 Board decision and the Court's November 2011 Memorandum decision, it is clear that the Veteran's substantive appeal was filed prior to February 2, 2013.  Thus, waiver of RO review of the additional evidence is not presumed.  See 38 U.S.C.A. § 7105(e).  

In the additional argument submitted by the Veteran's attorney it was alleged that the Veteran's service-connected duodenal ulcer disease had caused or aggravated the Veteran's colonic polyps.  The Veteran is not service-connected for colonic polyps.  Thus, a new claim of entitlement to service connection for colonic polyps has been raised.  However, this claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2015 the Veteran's attorney submitted argument together with additional evidence.  This was after the most recent Supplemental Statement of the Case (SSOC).  There has been no subsequent SSOC and initial consideration of this evidence by the RO was not waived.  As noted, the Veteran's Substantive Appeal as to these claims was received prior to February 2, 2013.  38 U.S.C.A. § 7105(e) provides that waiver of initial AOJ review of evidence submitted to the RO or the Board by the claimant or his representative is presumed in cases where the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e); VA Fast Letter 14-02 (May 2, 2014). 

Also, inasmuch as there is now a new claim for service connection for colonic polyps, this may impact upon the claim for a TDIU rating.  

In October 2015 the Veteran's attorney alleged that the VA rating examination in August 2012, pursuant to the Board's July 2012 remand, was inadequate and that a 40 percent rating was warranted.  

The attorney observed that the August 2012 examiner stated that the Veteran had recurring severe episodes with manifestations of vomiting, nausea, and abdominal pain, which occurred at least four or more times yearly and lasted less than one day in duration.  It was alleged that the Veteran reported that his pain was prostrating on a daily basis.  However, in light of the Veteran's statement the examiner had not addressed or provided any rationale as to why the Veteran's symptoms were not incapacitating.  However, the Board notes that the examiner implicitly addressed this by indicating that diagnosis and laboratory studies confirming the severity of the ulcer symptoms described by the Veteran.  

It was further alleged that the examiner had not addressed any impairment of health due to or manifested by anemia and weight loss.  The attorney alleged that while the examiner indicated that the Veteran did not have anemia, VA medical records showed that anemia had been an active problem since September 2003.  Also, the examiner had not checked the Veteran's weight for a comparison to the Veteran's baseline weight.  It was noted that no diagnostic or laboratory studies were conducted; rather, the examiner relied upon a July 2007 X-ray report and colon air contrast in February 2008.  

Also, the 2012 VA examiner had opined that the Veteran was employable because the duodenal ulcer was rated on 10 percent and there was no evidence in the "CPRS" or diagnostic testing or laboratory studies reflecting the severity of the ulcer as described by the Veteran.  Rather, the ulcer disease was stable and did not impact employability.  The Veteran's attorney alleges that this was an impermissible conclusion.  

In view of the foregoing, the Veteran should be scheduled for an additional VA gastrointestinal rating examination.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his attorney should be permitted to submit additional evidence pertinent to the appeal.  

The RO should undertake any further or additional evidentiary development needed with respect to the claims for an increased rating for a duodenal ulcer and the claim for a TDIU rating.  
	
2. The RO should provide the appropriate notice required by the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the claim for service connection for colonic polyps.  

The RO should assist the Veteran in the evidentiary development of the claim for service connection for colonic polyps, as required by the VCAA.  

The RO should undertake any further or additional evidentiary development needed with respect to the claim for service connection for colonic polyps.  

3. Schedule the Veteran for VA a gastrointestinal examination to determine the severity of the Veteran's service-connected duodenal ulcer, and to determine the impact that this same service-connected disability has had on the Veteran's ability to work.  All studies and test performed should be clearly reported; and the pathology, symptoms, and signs presented by the duodenal ulcer should be reported in detail. 

The examiner is asked, based on the pathology, symptoms and signs presented by the Veteran's service-connected duodenal ulcer, does the Veteran's disability picture reflect: (1) recurring episodes of "severe" symptoms and, if so, please state how many times does such an episode occur in a year and for how long does each such episode last; (2) recurrent episodes of symptoms that are "incapacitating" and, if so, please state how many times does such an episode occur in a year and for how long does each such episode last; (3) continuous "moderate" manifestations and, if so, please identify what the manifestations are; (4) impairment of health manifested by anemia and weight loss; or, (5) symptoms of pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with anemia and weight loss productive of definite impairment of health. 

If possible conduct up-to-date diagnosis or laboratory studies to document the severity of the duodenal ulcer disease.  

The examiner is asked to review the evidence and to indicate whether the Veteran has or has had had anemia, as the Veteran's attorney alleges.  

The examiner is asked to review the evidence and to indicate whether the Veteran has or has had any weight loss.  

For the benefit of the examiner, the Board notes that 38 C.F.R. § 4.112 provides that for rating purposes, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 

The examiner is also asked to furnish an opinion with respect to the following question: Does the Veteran's service-connected duodenal ulcer render him incapable of performing the mental and physical acts required for obtaining or retaining substantially gainful employment, considering the impairment due to the pathology, symptoms and signs presented by his duodenal ulcer, and considering his educational and occupational experience? 

In all conclusions provided, the examiner must explain the medical basis or bases and the reasoning for each opinion rendered.  

4. The RO should adjudicate the claim for service connection for colonic polyps.  If the claim is denied the Veteran and his attorney should be provided notice of the Veteran's appellate rights, including that they have one full year within which to initiate an appeal as to any denial of service connection for colonic polyps.  

If an appeal is initiated as to any possible denial of service connection for colonic polyps, issue to the Veteran and his attorney a Statement of the Case (SOC) and provide them with a VA Form 9, Appeal to the Board, so that an appeal from any such decision may be perfected.  The Veteran and his attorney hare advised that if a timely appeal is not initiated or if any appeal is not perfected in a timely manner, the Board will not have jurisdiction over that matter.  

5. Readjudicate the claims for an increased rating for a duodenal ulcer and for a TDIU rating. 

If the benefits sought remain denied, an SSOC must be issued.  

After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

